[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO DISMISS (#103)
The plaintiff agrees that the issue of tuition reimbursement is subject to mandatory arbitration under the contract and that courses involved in the present litigation were not completed prior to the arbitration award. The arbitration award was limited to the courses the plaintiff "took" and did not encompass the courses involved in the present litigation.
Accordingly, the plaintiffs rights are governed by the procedures set forth in Article 6 of the contract and the Motion to Dismiss is therefore granted.
RUSH, J.